Court of Appeals for the
                     First District of Texas at Houston


                        Order Reinstating Appeal and
                       Establishing Briefing Schedule

Appellate case name:   Dinesh Kumar Shah v. The State of Texas

Appellate case number:       01-10-01138-CR

Trial court case number:     1040406

Trial court:     182nd District Court of Harris County, Texas

      On March 8, 2012, the Court abated this appeal and remanded  the  case
to the trial court for a determination of whether retained attorney,  Dennis
Hester, should be permitted to substitute for court-appointed attorney,  Ted
Doebbler, as counsel for appellant. The trial court conducted a  hearing  on
April 18, 2012, at which  the  trial  court  (1)  determined  Dennis  Hester
should be permitted to substitute as counsel for appellant and (2)  relieved
Ted Doebbler of his duties as court-appointed counsel.

      This case is reinstated. The Clerk of  this  Court  is  instructed  to
update this Court's records to reflect that  Dennis  Hester  is  appellant's
counsel of record on appeal.

      Appellant's "Motion to Withdraw Anders Brief and for Court to  Instate
Briefing Deadlines" is granted. Appellant's brief is due  Monday,  July  30,
2012. Absent a showing of good cause, no extension of this deadline will  be
granted. Appellee's brief is due Wednesday, August 29, 2012.


      It is so ORDERED.

Judge's signature:     /s/ Justice Harvey G. Brown
                 acting individually

Date:                  June 28, 2012
-----------------------
[pic]